DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/22/2021 has been entered.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,179,547. Although the claims at issue they both claim side packs with channels and securing members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 6,941,654) in view of Albrecht et al. (US 4,199,188), Birnbaum et al. (US 5,240,214) and Anderson et al. (US 6,846,140).
Regarding claim 1, Sears discloses a system comprising: a side pack (12), the side pack having a panel. See Figs. 1-3. Sears does not disclose the channels, protrusions and securing members as claimed.
Albrecht, which is drawn to a vehicle pack system, discloses a panel having a first and second elongated channels (22), the panel further including at least one protrusion (38 , 40) protruding into a space of the first elongated channel; and a first securing member (46) at least partially in the first elongated channel, the first securing member having surfaces configured to engage lower surfaces of the first pair of protrusions, wherein the lower surfaces of the first pair of protrusions face a lower surface of the first elongated channel. See Figs. 1-6 and 14. 
St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Finally, as to claim 1, Anderson, which is drawn to a rail system, discloses a first securing member (1460) having at least one surface (at 1470) configured to engage a lower surfaces of at least one protrusion (Fig. 21) protruding into a space of a first elongated channel, wherein the lower surfaces of the protrusions protruding into the space of the first elongated channel faces a surface of the first elongated channel. See Figs. 13 and 21. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the securing members engage a lower surface of the protrusions, as disclosed by Anderson, in order to better secure and adjust the side packs. 
Regarding claim 2, Sears, as modified above, does not disclose the securing member as claimed. Anderson discloses a first securing member (Figs. 4-6) that is comprised of a threaded body and a 
Regarding claim 3, the nut is configured to move along the threaded body.  
Regarding claim 4, the nut includes surfaces configured to engage the lower surfaces of the protrusion protruding into the space of the first elongated channel. See Anderson, Figs. 4-6.   
Regarding claim 5, relative rotational movement of the nut with respect to the threaded body moves at least one surface of the first securing member towards the at least one protrusion protruding into the space of the first elongated channel so that the at least one surface of the first securing member directly contacts a lower surfaces of the at least one protrusion protruding into the space of the first elongated channel. See Anderson, Figs. 4-6.     
Regarding claim 6, wherein the at least one protrusion protruding into the space of the first elongated channel is a first pair of protrusion and the nut has a first length longer than a distance separating the first pair of protrusions and a second length smaller than a distance separating the first pair of protrusions such that when the nut is in a first orientation the nut cannot move out of the first elongated channel and when the nut is in a second orientation the nut can move out of the first elongated channel. See Figs. 4-6.

Regarding claim 8, the option is a plate and the hole passes through the plate. See Anderson, Figs. 10 and 13.
Regarding claims 9-14 and 16-19, Sears, as modified above, sufficiently discloses the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734